ORDER

PER CURIAM.
Ricky D. Greer (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief. On appeal, he contends that he received ineffective assistance of counsel in violation of his constitutional rights as his attorney (1) failed to file a motion to dismiss the indictment or, in the alternative, seek a writ of prohibition because his request for a speedy trial had not been honored, and (2) failed to object to the trial court’s submission of a jury instruction which advised the jury that it could consider Movant’s presence at the scene of the crime. The motion court granted an evidentiary hearing as to the speedy trial issue, but denied an evidentia-ry hearing as to the instructional error claim.
The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. No error of law appears.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).